IN THE
                          TENTH COURT OF APPEALS

                                No. 10-14-00321-CV

                   IN THE INTEREST OF H.J.Y.S., A CHILD



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 12-003150-CV-361


             ORDER OF REFERRAL TO MEDIATION


    The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement

of pending litigation through voluntary settlement procedures.”           Id. § 154.002.

Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement

conference, conducted with the assistance of a mediator.          Mediation is private,

confidential, and privileged.
        We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9.

        The Court assigns Judge Rick Morris as the mediator. His address and phone

number are as follows:

                 Judge Rick Morris
                 P.O. Box 1163
                 Salado, TX 76571
                 (254) 718-3388

        Mediation must occur within sixty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.

        Named parties must be present during the entire mediation process, and each

corporate party must be represented by a corporate employee, officer, or agent with

authority to bind the corporate party to settlement.

        Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fee will be taxed as costs. Unless the mediator agrees to




In the Interest of H.J.Y.S., a Child                                                 Page 2
mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

        We refer this appeal to mediation.



                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed December 18, 2014
Do not publish




In the Interest of H.J.Y.S., a Child                                             Page 3